DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 09/24/2021. Independent claims 1, 10, and 19 have been amended. Claims 7 and 16 had been previously canceled. Claims 1-6, 8-15, and 17-20 remain pending in the case. 

Claim Objections
Claims 1-6, 8-15, and 17-20 are objected to because of the following informalities:
Claim 1:
Line 9 improperly reintroduces the limitation “message content” (antecedent basis for the term had previously been set for the term in line 4 of the same claim).
Claim 10:
Line 11 improperly reintroduces the limitation “message content” (antecedent basis for the term had previously been set for the term in line 7 of the same claim).
Claim 19:
Line 10 improperly reintroduces the limitation “message content” (antecedent basis for the term had previously been set for the term in line 6 of the same claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Peiris et al. (US Patent Application Pub. No. 2019/0190869, hereinafter “Peiris”) in view of Hum et al. (US Patent Application Pub. No. 2016/0156574, hereinafter “Hum”).

As to independent claims 1, 10, and 19, Peiris shows a method, an apparatus, and a concomitant medium [¶ 04], comprising:
receiving at a first time, by one or more processors of a computing system [“The computer system 700 includes a processor 702 …” (¶ 138)], a selection of one or more messages of a plurality of messages received at a first client device associated with a first user account [e.g. receiving (at a first time) a selection (e.g. a touch/tap gesture) of one or more “ephemeral messages through a first region 420 of the interface 418 {or} non-ephemeral messages through a second region 422 of the interface 418” (¶ 93) received at a first client device 402 associated with a first user account (e.g. the user’s social networking account), as illustrated in fig. 4C and/or ¶¶ 94-96], 
the selection causing display of message content of the selected one or more messages at the first client device [“[…] the interface module 302 can be configured to provide a graphical user interface through which a user can access content and exchange messages. […]
[…] the message pane module 306 provides access to a message pane through which the user can send and access messages. For example, the user can access the message pane by selecting an option through the interface […]” (¶¶ 72-74) | For even further examples of how selection of a message causes its corresponding content to be seen/viewed/displayed, see also ¶¶ 67, 77, & 80-86.];
detecting at a second time, by the one or more processors of the computing system, a reply message generated by the first client device in response to the selected one or more messages [e.g. detecting (at a second time, after the first time) a reply message generated by the user associated with the first user account in response to the selected one or more messages (¶¶ 39-40) | For further context/examples, see also figs. 3C, 4G-4H; ¶¶ 74-78, 80-86, & 92-97];
[Not only does Peiris show how a pre-determined time period lapsing between the first time and the second time is a necessary precursor for generating a reply message (e.g. one cannot reply to a message at a second time if the message that is being replied had not already been received at a first, earlier time), but also Peiris explicitly shows how a respective timestamp corresponds to each message state update (meaning, a first timestamp corresponding to a first state when a received message is selected to be viewed/displayed, and a second timestamp corresponding to a second state when a reply message is generated for the selected message | ¶¶ 77, 80-85, & 97)],
generating a reply menu comprising an ordered list of user account identifiers, the user account identifiers representing user accounts, each user account associated with a corresponding selected one or more messages [e.g. generating a reply menu (fig. 4E) comprising an ordered list of user account identifiers (e.g. display avatars 446), the user account identifiers representing user accounts, each user account associated with a corresponding selected one or more messages (¶¶ 07, ;
causing display of the reply menu within a portion of a graphical user interface displayed on the client device [e.g. displaying the “Send To” menu as illustrated in fig. 4E];
receiving, by the one or more processors of the computing system, a selection of a subset of the user account identifiers selected from the reply menu [e.g. a user’s deliberate selection of a specific subset of recipients out of all the displayed list of recipients, as illustrated by item 450 in fig. 4E (see also ¶¶ 94-96)]; 
identifying, by the one or more processors of the computing system, a plurality of independent communication sessions initiated by the first user account, each of the plurality of independent communication sessions corresponding to a selected user account identifier [e.g. identifying whether the first user had already initiated independent communication sessions/conversations/threads with each of the selected recipients (¶¶ 67-69, 77, & 94-96)]; and 
transmitting the reply message via each of the plurality of independent communication sessions [e.g. sending the reply message to each selected recipient via their respective independent communication sessions/conversations/threads (e.g. ¶¶ 07, 38-41, 77, & 94-96)].

As shown above, Peiris shows an operability to determine that a pre-determined time period has lapsed between a first time when a selection of one or more messages of a plurality of messages is received and a second time at which a reply message in response to determining that a pre-determined time period has lapsed between the first time and the second time” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Peiris does not appear to explicitly recite the cause and effect relationship of generating its reply menu “in response to” its existing operability to determine that a pre-determined time period has lapsed between the first time and the second time” as apparently intended. In an analogous art, Hum shows:
in response to determining that a pre-determined time period has lapsed between the first time [Hum: ¶ 114] and the second time [Hum: ¶ 115], generating a reply menu [See, for example, how Hum is operable to generate a reply menu wherein “the set of predefined first-reply messages is selectable by the second user only for a predefined time (e.g., 5 hours). In these embodiments, after the predefined time has lapsed without the second user sending a responsive message (e.g., by selecting a predefined first-reply message, application, alternative communication option, etc.), the first message to which the predefined first-reply messages are responsive no longer displays on the electronic device of the second user {…}” (Hum: ¶ 116)
Alternatively, see also how Hum is operable to generate an alternative reply menu whose “one or more alternative communication options are displayed if a predefined reply message of the set of predefined reply messages is not selected after a predefined time (e.g., after 20 seconds)” (Hum: ¶ 148)]



As to dependent claims 2, 11, and 20, Peiris-Hum further shows:
wherein the ordered list of user account identifiers is ordered based on a timestamp associated with each of the selected one or more messages [e.g. the ordered list of user account identifiers is ordered based on a timestamp (e.g. Peiris: ¶¶ 32, 77, 80, 82, & 88) associated with each of the selected one or more messages (see,  fig. 3D, and the timestamp-based ordering features throughout Peiris: figs. 4C & 4E; ¶¶ 24-32, 70, 77, 80-82, 87-89, & 96)].

As to dependent claims 3 and 12, Peiris-Hum further shows:
wherein the user account identifiers each comprise a username associated with a social media application, a profile photo and the associated timestamp [e.g. the user account identifiers each comprise a username associated with a social media application, a profile photo and the aforementioned associated timestamp (see, for example, the usernames and profile photos in items 446 of Peiris: fig. 4E and their associated timestamps as cited above in parent claims 2 and 11)].

As to dependent claims 4 and 13, Peiris-Hum further shows:
wherein the user account identifiers comprise interactive user interface elements [e.g. the selectable/interactive user interface elements 450 in Peiris: fig. 4E and/or the avatars/threads themselves (Peiris: ¶ 89)].

As to dependent claims 5 and 14, Peiris-Hum further shows:
wherein receiving the selection of a message from the one or more messages causes display of ephemeral message content of the message on the graphical user interface of the client device [e.g. receiving the selection of a message from the one or more messages causes display of ephemeral message  (see Peiris: figs. 4A & 4C; ¶ 67)].

As to dependent claims 8 and 17, Peiris-Hum further shows:
wherein the plurality of independent communication sessions comprise an independent communication session initiated by the first user account with a second user account within the subset of selected user account identifiers [e.g. an initiating a thread/conversation with a second user (Peiris: fig. 4F; ¶¶ 67 & 94-96 | Hum: ¶¶ 05, 113-116, 134-140, & 147-154)].

As to dependent claims 9 and 18, Peiris-Hum further shows:
wherein the plurality of independent communication sessions are initiated sequentially [see, e.g., the sequence of user-initiated communication sessions as illustrated in at least Peiris: figs. 4C-4I; ¶ 77 | Hum: ¶¶ 05, 113-116, 134-140, & 147-154].

Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Peiris-Hum in further view of Allen et al. (US Patent Application Pub. No. 2018/0351903, hereinafter “Allen”).

As to dependent claims 6 and 15, Peiris-Hum further shows:
wherein causing display of the reply menu further comprises: determining a location of the portion of user interface {and} a size of the ordered list of user account identifiers; and providing the size and location to the client device for generating the display of the reply menu [see, e.g. in Peiris: fig. 4E how the list(s) show a predetermined amount/size of user account identifiers in respective predetermined locations/portions of the user interface (see Peiris: fig. 4C & ¶¶ 80, 94-98, 116, & 133-135 for further context)].

In lieu of relying on the considerable breadth of what “a location of the portion of user interface based on a size of the ordered list of user account identifiers” as currently recited would reasonably cover/entail, it is potentially conceded that Peiris-Hum does not appear to explicitly recite a location of the portion of user interface that is “based on” a size of the ordered list of user account identifiers as apparently intended. In an analogous art, Allen shows:
wherein causing display of the reply menu further comprises: determining a location of the portion of user interface based on a size of the ordered list of user account identifiers; and providing the size and location to the client device for generating the display of the reply menu [In Allen, causing display of an analogous reply menu (e.g. “Send-to interface 500” in Allen: figs. 4-5J) further comprises determining a location of the portion of user interface based on a size of the ordered list of user account identifiers (e.g. a “maximum group size” (Allen: ¶¶ 37 & 49-50)). | For further context/examples, see also Allen: ¶¶ 17-18, 29, & 33].

One of ordinary skill in the art, having the teachings of Peiris-Hum and Allen before them prior to the effective filing date of the claimed invention, would have been .

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“	Applicant submits that Hum fails to teach or suggest claim 1, as amended. Hum requires that the "predefined time has lapsed without the second user sending a responsive message," while claim 1 as amended requires that "a pre-determined time period has lapsed between the first time and the second time, wherein the first time corresponds to the display of message content of the selected one or more messages and the second time corresponds to generating the reply message in response to the selected one or more messages." Thus, Hum fails to teach or suggest the above referenced limitation of claim 1, as amended.
There is no teaching or suggestion in Peiris of "a pre-determined time period has lapsed between the first time and the second time, wherein the first time corresponds to the display of message content of the selected one or more messages and the second time corresponds to generating the reply message in response to the selected one or more messages." For example, neither Peiris nor Hum teach or suggest the above mentioned limitation in claim 1.”

how the language of the claims patentably distinguishes them from the references (e.g. they merely copy and paste a portion of the secondary reference and a portion of their claim, but they do not address or explain how or why they believe that their characterization of the cited art does not teach their submitted claim limitation). Moreover, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.1 In this specific case, Applicant’s argument attacks the secondary reference in a vacuum (and as just submitted, without an accompanying explanation), without considering the rational underpinning presented by the Office behind relying on Hum as a secondary reference (in view of Peiris) in the first place. In other words, Peiris had already established a solid foundation for determining the first and second times (including “wherein the first time corresponds to the display of message content of the selected one or more messages and the second time corresponds to generating the reply message in response to the selected one or more messages” as amended). Peiris even further shows how a pre-determined time period lapsing between the first time and the second time is a necessary precursor for generating a reply message (e.g. one cannot reply to a message at a second time if the message that is being replied had not already been received at a first, earlier time). Instead of solely relying on this determining that a pre-determined time period has lapsed between the first time and the second time” is not just a necessary precondition for being able to reply (which in and of itself already conveys that there already existed at least one previously-received message to which the user is currently replying) to a message in the first place (which was well documented by Peiris), but it was in and of itself an unquestionable and direct triggering criteria when determining whether or not to generate the reply menu (hence, the crossing out of the “in response to” aspect of the claims in the Peiris mapping). It was in this regard that Hum was relied upon to supplement Peiris by showing how it would have been obvious to cause Peiris’ reply menu to be generated “in response to” its existing “determining that a pre-determined time period has lapsed between the first time and the second time” operability.  
Furthermore, as to Applicant’s second point, in addition to the aspect just explained above, it also bears noting that not only does Peiris explicitly attribute a respective timestamp to each update to a message’s state (meaning, a first timestamp corresponding to a first state when a received message is selected to be viewed/displayed, and a second timestamp corresponding to a second state when a reply message is generated for the selected message | see e.g. ¶¶ 74-78 & 80-86 for further context), but also Applicant does not seem to be fully acknowledging the 2 For example, even though as shown above the Office does need to rely on the following technicality to teach the narrowest apparent intentions behind the following feature, the word “corresponds” as currently recited significantly broadens the newly added limitations describing “wherein the first time corresponds to the display of message content of the selected one or more messages and the second time corresponds to generating the reply message in response to the selected one or more messages” because instead of constraining a narrow definition/use case to each “time” instance, they instead expose the claimed “first time” and “second time” to a broader spectrum of correlation possibilities that can be reasonably considered as having at least some type or kind or correspondence/association with the intended results of “display[ing] message content of the selected one or more messages” and “generating the reply message in response to the selected one or more messages,” respectively.

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
        2 During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).